Citation Nr: 0606931	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for cold injury 
residuals, to include a skin disorder.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to May 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of post-
traumatic stress disorder (PTSD) for VA compensation 
purposes.

2.  The veteran's current left hip and skin disabilities are 
unrelated to military service, or to any incident therein.

3.  The objective medical evidence of record does not show 
cold injury residuals.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2005).

2.  A left hip disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 


1111, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Cold injury residuals, to include a skin disorder, were 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Notify And Assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claims, VA notified the veteran by letters dated in January 
and October 2002 that VA would obtain all relevant evidence 
in the custody of a Federal department or agency.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private 


physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The October 2002 letter did 
not expressly direct the veteran to do this, but stated 
"tell us about any additional information or evidence that 
you want us to try to get for you," "send the information 
describing the additional evidence or the evidence itself to 
the address at the top of this letter," and "if you have no 
evidence to submit . . . please indicate that . . ."  The 
provisions of 38 C.F.R. § 3.159(b)(1) were provided to the 
veteran in the February 2003 statement of the case.  It is 
clear from these documents that the RO was asking for any 
records related to the veteran's claim.  The duty to notify 
the veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  RO 
development revealed the veteran's service medical records 
were likely destroyed, presumed to have been lost in a 1973 
fire at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri.  VA has a heightened duty to 
assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  This heightened duty to assist has been met.  In 
December 2001, the veteran indicated no private medical 
records were outstanding.  All identified records are in the 
claims file, and in response to the October 2002 duty to 
assist letter, the veteran reported he had no additional 
treating sources.  The veteran requested VA perform 
examinations to determine the nature and etiology of his 
claimed disabilities, and pursuant to a December 2004 Board 
remand, VA examinations were conducted in April 2005.  The 
record also contains a December 2002 VA examination report.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, such as 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

PTSD

Service connection for PTSD requires, among other things, 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a).  38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a 


mental disorder conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

In this case, the record does not contain medical evidence of 
a current diagnosis of PTSD that conforms to the criteria of 
the DSM-IV.  Both the December 2002 VA examiner and the April 
2005 VA examiner specifically indicated that the DSM-IV 
criteria for an Axis I diagnosis of PTSD had not been met.  
Discussing the specific criteria found in the DSM-IV, each 
examiner explained in detail that although some of the 
criteria had been satisfied in the veteran's case, an 
insufficient number of signs and symptoms existed to allow 
for a diagnosis of PTSD.  Anxiety disorder was the only Axis 
I diagnosis rendered by the VA psychiatric examiners.

Although the record includes a December 2000 letter from the 
Huntington Vet Center in which a diagnosis of PTSD was made, 
this diagnosis is not supported by an examination with 
clinical findings and the rationale for the diagnosis was not 
provided.  Accordingly, it is not shown to conform to the 
DSM-IV.  Accordingly, the probative value of this statement 
is minimal at best in light of the comparably thorough 
opinions rendered by the VA examiners; each reviewed the 
claims file, referenced the criteria of the DSM-IV, and 
provided a thorough rationale.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  The Board notes that although the 
diagnosis of PTSD by the Huntington Vet Center was rendered 
by a competent source and may indeed reflect a diagnosis that 
satisfies a PTSD diagnosis for treatment at that facility, it 
does not satisfy the requirements established for PTSD found 
at section 309.81 of the DSM-IV.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' (Court) 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin 


v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, the competent 
and probative evidence shows the veteran does not currently 
experience the signs and symptoms of PTSD consistent with the 
criteria of the DSM-IV.  Accordingly, service connection is 
not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  Without a valid diagnosis of PTSD, 
the preponderance of the evidence is against the veteran's 
claim, and it must be denied.

Left Hip

The veteran served in Korea during the Korean conflict.  He 
testified that he registered 17 jumps as a paratrooper and 
that the trauma from these parachute landings caused his 
current left hip disability.  The Board has considered the 
veteran's contention, and while the post-service medical 
records include a diagnosis of osteoarthritis of the left 
hip, the evidence does not establish the veteran has any left 
hip disability related to service.  

The private medical evidence reflects the veteran underwent a 
left hip replacement in June 2001 after January 2001 
complaints of hip pain that he reported as beginning only 
three years earlier.  This is consistent with his December 
2004 hearing testimony in which he indicated his hip pain 
began six or seven years earlier.  As previously noted, the 
veteran's service medical records are either lost or 
destroyed and thus not in the claims file.  However, the 
veteran has never stated he sought treatment for or 
complained of a left hip injury in service.  He testified 
that his left hip pain began in the late 1990s.  In June 
2001, the veteran told a private physician that he felt the 
hip problem originated from falling out of a tree 20 years 
earlier.

Likewise, the post-service medical evidence show that the 
veteran's hip arthritis was first medically documented more 
than 45 years after service.  See 38 U.S.C.A. 


§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  

The veteran's testimony and other statements are not 
competent evidence to establish the etiology of his left hip 
disorder.  Neither the Board nor laypersons can render 
opinions requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this 
case, the April 2005 VA examiner, noting the veteran's 
history of treatment and complaints, rendered the 
uncontroverted medical opinion that it was "less likely as 
not" that the veteran's hip disorder was caused by service, 
to include as due to his 17 paratrooper jumps.  

The veteran testified that a treating physician told him he 
may have experienced a hip injury years ago that only 
recently started manifesting itself.  There is no such 
medical statement in the record, and the veteran has not 
identified the name or location of this treating source.  The 
veteran's own account of what the physician purportedly said, 
filtered as it is through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  As the medical evidence of record states 
that the veteran's current hip disorder was not caused by 
service, to include as due to his 17 paratrooper jumps, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.



Skin Disorder, Claimed As Cold Injury Residuals

The veteran testified that he was exposed to extremely cold 
weather conditions in Korea and that he has experienced a 
long history of skin problems since that time.  While the 
post-service medical records include a diagnosis of actinic 
keratosis, the evidence does not establish the veteran has 
any skin or cold injury residuals related to service.  

Again, the absence of the service medical records, while 
regretful, likely does not affect the disposition of the 
claim.  The veteran testified that his only pertinent 
in-service treatment was conducted in the field when he went 
to a first aid station, and there is nothing to otherwise 
suggest a skin complaint, finding, or diagnosis was 
documented in the service medical records.   

The veteran testified that he has been self-treating his skin 
problems for 40 to 50 years with hydrocortisone cream.  He 
has never mentioned that he sought professional medical 
treatment for his skin problems during that period.  In fact, 
the post-service medical evidence show that the veteran's 
actinic keratosis, his only diagnosed skin disorder, was 
first medically documented more than 45 years after service 
on VA examination in April 2005.  See Mense, 1 Vet. App. at 
356.

The veteran's testimony and other statements are not 
competent evidence to establish the etiology of his skin or 
cold injury residuals.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only competent medical opinion addressing the 
etiology of the veteran's actinic keratosis is found in the 
April 2005 VA examiner's opinion where it was first 
diagnosed.  The April 2005 VA skin examiner rendered the 
medical opinion that it is less likely as not that the 
veteran's skin condition was caused by service, to include as 
due to frostbite injury.  The examiner explained that x-rays 
of the feet and hands demonstrated no changes characteristic 
of cold injury.  The examiner added that the cause of the 
veteran's actinic keratosis was likely secondary to sun 
exposure rather than cold injury.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  As there is no evidence of cold injury 
residuals, to include the current skin disorder, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a left hip disorder is denied.

Service connection for cold injury residuals, to include a 
skin disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


